DETAILED ACTION
Claims 1, 3-8, 10-11, 13-14, 20, 29-31, 33-35, and 48-50 are presented for examination, wherein claims 1, 8, and 13-14 are currently amended; claims 8, 10-11, 31, 33-34, and 48-49 are withdrawn; plus, claim 50 is newly added. Claims 2, 9, 12, 15-19, 21-28, 32, and 36-47 are cancelled.
The 35 U.S.C. 103 rejections of claims 1, 3-7, 20, 29-30, and 35 over Stahl and over Stahl in view of Nie are withdrawn as a result of the amendments to claim 1, from which the other claims depend. However, the art are reapplied, as provided infra.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 13, 2021 has been entered.
Claim Objections
Newly amended claim 13, which depends from newly added claim 50 (wherein newly added claim 50 has a scope of prior claim 1 plus claim 3, see claims and March 15, 2021 filed Remarks) is objected to because it has an identical scope to that of claim 3, which depends from newly amended claim 1 (wherein newly amended claim 1 incorporates into prior claim 1 the limitations of claim 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

As a preliminary matter, relevant portions of the instant specification to the scope of the instant invention are provided below.
[0019] In U.S. Pat. No. 9,711,818 [the primary Stahl reference applied herein], which is incorporated by reference herein in its entirety, we disclosed a strategy specific for O2 reduction at the cathode using specific classes of redox mediators in combination with redox catalysts that are not attached to the cathode, such as a metal complex dissolved in the catholyte (e.g., Co(salophen)). However, there is a continuing need for redox catalysts for use in such systems that can facilitate improved cathode half-cell performance.
…
[0022]	We disclose herein the use in flow-based cathodes of heterogenized non-Pt transition metal-containing catalysts synthesized from molecular precursors that are not in contact with the cathode electrode, in combination with redox mediators capable of transferring electrons and protons. By removing such redox catalysts (and the catalyzed oxygen reduction reaction) from the cathode electrode, we have effectively addressed the challenges associated with using such redox catalysts in electrochemical cells, such as insufficient catalytic activity.

[0023]	In a first aspect, this disclosure encompasses a cathode half-cell that includes a cathode electrode and a heterogeneous redox catalyst that includes one or more non-Pt transition metals attached to a solid support. The cathode electrode and the heterogeneous redox catalyst are both in contact with an electrolyte solution. However, the heterogeneous redox catalyst is not in direct contact with the cathode electrode.

[0024]	In some embodiments, the electrolyte solution is an aqueous solution. In some such embodiments, the electrolyte solution is acidic.
…
[0027]	In some embodiments, the one or more non-Pt transition metals includes one or more first-row transition metals.

[0028]	In some embodiments, the one or more non-Pt transition metals include cobalt (Co), manganese (Mn), iron (Fe), copper (Cu), vanadium (V), molybdenum (Mo), tungsten (W), nickel (Ni), and/or chromium (Cr).
…
[0030]	In some embodiments, the heterogeneous redox catalyst includes a non-Pt transition metal-macrocycle complex or a non-Pt transition metal-pseudomacrocycle complex attached to the solid support. In some such embodiments, the non-Pt transition metal-macrocycle complex or non-Pt transition metal-pseudomacrocycle complex is deposited on, adsorbed to, or covalently linked to the solid support.In some embodiments, the non-Pt transition metal-macrocyclic complex or non-Pt transition metal-pseudomacrocycle complex includes multidentate N-, O-, B-, C-, and/or S-donor ligands. In some such embodiments, the non-Pt transition metal-macrocycle complex is an N4 complex. In some such embodiments, the non-Pt transition metal-macrocycle complex is a phthalocyanine, a corrole, or a porphyrin.

[0032]	In some embodiments, the heterogeneous redox catalyst includes a non-Pt transition metal attached to a nitrogen-doped carbon support (an M-N-C catalyst). In some such embodiments, the nitrogen-doped solid support includes one or more nitrogen-containing precursors deposited on the solid support alongside the one or more non-Pt transition metals. In some such embodiments, the nitrogen-containing precursors form a complex with the non-Pt transition metal.

[0033]	In some embodiments, the one or more nitrogen-containing precursors are nitrogen-containing polymer precursors or nitrogen-containing ligands. In some embodiments, the one or more nitrogen-containing precursors may include ammonia, acetonitrile, pyrroles, imidazoles, phenanthrolines, and/or polyanilines.

[0034]	In some embodiments, in making the heterogeneous redox catalyst, the solid support and the one or more non-Pt transition metals and nitrogen-containing precursors deposited thereon are heat treated, resulting in the non-Pt transition metal being attached to the solid support. In some such embodiments, the solid support that is heated also has a macrocycle or pseudomacrocycle deposited on it, and the macrocycle or pseudomacrocycle becomes attached to the solid support.

(Instant specification, at e.g. ¶¶ 0019, 22-24, 27-28, and 30-34, emphasis added.)
Here, the instant specification indicates the inventive concept is the combination of a (1) heterogeneous (i.e. catalyst in a solid state, cf the electrolyte in a liquid state) non-platinum redox catalyst located such that said catalyst does not directly contact the cathode electrode; plus, (2) a redox mediator (e.g. Id).
Further, while not required, some embodiments provide the heterogeneous non-platinum redox catalyst may include a multidentate N-, O-, B-, C-, and/or S-donor ligands, such as a non-Pt transition metal attached to a nitrogen-doped carbon support, plus said electrolyte may be acidic (e.g. Id).

Newly added claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (US 2015/0263371, assigned to the instant applicant).
As a preliminary matter, some relevant portions from the Stahl primary reference are provided below.
[0003]	The present invention relates to the oxygen reduction reaction that may occur at the cathode of an electrochemical cell, such as a fuel cell or an electrosynthetic cell. More particularly, it relates to improving the efficiency of such reactions by using a charge transfer mediator that is capable of transferring electrons and protons, in combination with a redox catalyst.

[0004]	An electrochemical cell is a device comprising two half-cells, each of which comprises an electrode and an electrolyte. In operation, chemical species in one half-cell lose electrons (oxidation) to the electrode (the anode), while chemical species in the other half-cell gain electrons (reduction) from the electrode (the cathode). Each electrode is attached to a structure suitable for transmitting electricity through an external circuit. Furthermore, in order to maintain a compensatory flow of charge within the cell, certain ions may be allowed to move freely between the two half-cells (i.e., the two half-cells are in “ionic communication” with each other).
…
[0010]	There remains a need for improved half-cells for more efficient electrocatalytic oxygen reduction, particularly with respect to avoiding the need for expensive metals to efficiently catalyze the oxygen reduction reaction that may occur at the cathode of an electrochemical cell.

[0011]	In a first aspect, the invention encompasses a system that includes an electrode and an electrolyte solution in contact with the electrode. The electrolyte solution includes a redox mediator capable of transferring protons and electrons by acid/base and/or oxidation/reduction reactions. The system further includes a redox catalyst. The redox catalyst may be included in the electrolyte solution, or alternatively, may be in contact with the electrolyte solution.
…
[0017]	In some embodiments, the redox catalyst includes one or more metals. In some such embodiments, the one or more metals may include tungsten (W), iron (Fe), cobalt (Co), manganese (Mn), molybdenum (Mo), vanadium (V), ruthenium (Ru), copper (Cu) or silver (Ag). In some such embodiments, the redox catalyst is an organometallic complex, such as a metal macrocycle or chelate complex. A non-limiting example of a metal complex that could be used is M(salophen), such as Co(salophen).

the catalyst is in the form of an insoluble material that is in contact with the electrolyte solution. This catalyst need not be on the electrode.
…
[0022]	In a second aspect, the invention encompasses an electrochemical cell that includes the system as described above, where the system is in ionic communication with an anodic half cell. In some embodiments, the electrochemical cell is a fuel cell or an electrosynthetic cell. In some embodiments, the electrochemical cell is a flow battery, wherein the electrolyte solution is stored outside of the cell, and can be fed into the cell in order to generate electricity. In some embodiments, the electrochemical cell combines aspects of a fuel cell or an electrosynthetic cell and a flow battery, wherein the electrolyte solution is circulated through a reactor to regenerate spent mediator, and is eventually returned to the electrochemical cell.
…
II. The Invention
[0050]	This disclosure is based on the inventors’ discovery that a redox catalyst can be paired with a redox mediator to facilitate the electrocatalytic reduction of oxygen in a cathodic half-cell. Accordingly, the invention encompasses systems comprising an electrode and an electrolyte in contact with the electrode, wherein the electrolyte includes both a redox catalyst and a redox mediator, or a redox mediator with a catalyst that is in contact with the electrolyte. Both the redox catalyst and the redox mediator, which have been described previously, can occur in oxidized, reduced, or intermediate forms (i.e., various “redox forms”). Accordingly, when a redox catalyst or redox mediator is identified in a particular form herein, such identification also includes the corresponding alternative redox forms, each of which would be readily apparent to one skilled in the art.

[0051]	Because in the disclosed systems, the electrode itself does not necessarily act as a catalyst, the type of electrode used is not limited, and may comprise any electrode material that is typically used in the art.

(Stahl specification, at e.g. ¶¶ 0003-04, 10-11, 17-18, 22, and 50-51, emphasis added.)
Similar to the instant invention, the invention of Stahl relates to improving the efficiency of oxygen reduction reactions that may occur at the cathode of a flow battery by using a combination of (1) a redox catalyst, wherein and said catalyst may be soluble or insoluble (i.e. solid) in the liquid electrolyte, where the insoluble catalyst is not in direct contact with the cathode electrode and said redox catalyst may be an organometallic complex, such as a metal macrocycle or chelate complex, with one or more metals, including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag; plus, (2) a redox mediator that transfers electrons and protons by oxidation/reduction reactions (e.g. Id).

Regarding newly added independent claim 50, Stahl teaches a cathode half-cell (e.g. supra), reading on “cathode half-cell,” said cathode comprising:
(1)	a redox catalyst, wherein and said redox catalyst may be soluble or insoluble (i.e. solid) in the liquid electrolyte, where the insoluble redox catalyst is not in direct contact with the cathode electrode and said redox catalyst may be an organometallic complex, such as a metal macrocycle or chelate complex, with one or more metals, including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag (e.g. supra), wherein said insoluble redox catalyst in said liquid electrolyte is in a solid phase, that is a “heterogeneous” phase to that of said liquid electrolyte, reading on “a heterogeneous redox catalyst comprising one or more non-Pt transition metals …;” and,
(2)	said cathode electrode (e.g. supra), reading on “a cathode electrode,”
wherein said cathode electrode is in contact with said liquid electrolyte (e.g. ¶¶ 0011, 27-28, and 50) and said insoluble redox catalyst is in contact with said liquid electrolyte (e.g. supra), reading on “wherein the cathode electrode and the heterogeneous redox catalyst are both in contact with an electrolyte solution,”
wherein said insoluble redox catalyst is not in direct contact with the cathode electrode (e.g. supra), reading on “the heterogeneous redox catalyst is not in direct contact with the cathode electrode,”
wherein said liquid electrolyte includes an acid, such as H2SO4, so would be acidic (e.g. ¶¶ 0020, 27-28, 41-43, 45-46, and 62-67), reading on “the electrolyte solution is acidic,” and
supra), wherein the reduced form of the redox mediator may be a substituted dihydroxybenzene, or a substituted hydroxylamine, such as 1,2-dihydroxybenzene (a catechol) or a 1,4-dihydroxybenzene (a hydroquinone) (e.g. ¶¶ 0011-15); alternatively, said 1,2-dihydroxybenzene and 1,4-dihydroxybenzene and un-reduced forms thereof are expected to be “soluble” in said liquid electrolyte since Stahl teaches a substantially identical composition, e.g. MPEP § 2112.01(II), reading on “the electrolyte solution … contains a soluble redox mediator capable of transporting electrons between the cathode electrode and the redox catalyst.”

Stahl teaches said redox catalyst may be soluble or insoluble (i.e. solid) in the liquid electrolyte, where the insoluble redox catalyst is not in direct contact with the cathode electrode and said redox catalyst may be an organometallic complex, such as a metal macrocycle or chelate complex, with one or more metals, including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag (e.g. supra); and, further teaches an example wherein a platinum heterogeneous catalyst is dispersed on alumina pellets and air was flowed over said alumina pellets in countercurrent to the flowing electrolyte solution (e.g. ¶¶ 0061-68), but does not expressly teach said organometallic complex redox catalyst with one or more metals including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag such that it satisfies “… attached to a solid support” in the limitation “a heterogeneous redox catalyst comprising one or more non-Pt transition metals attached to a solid support.”
However, it would have been obvious to a person of ordinary skill in the art to attach said insoluble organometallic complex redox catalyst with one or more metals 

Claims 1, 3-7, 13-14, 20, 29-30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (US 2015/0263371, assigned to the instant applicant) in view of Nie et al (Nie et al, Recent advancements in Pt and Pt-free catalysts for oxygen reduction reaction, 22 Chem. Soc. Rev. 2168-2201 (Feb. 5, 2015)).
Regarding claims 1, 3-7, 14, 20, 29-30, and 35, Stahl is applied as provided supra, with the following modifications.
Still regarding newly amended independent claim 1, Stahl teaches as its invention improving the efficiency of oxygen reduction reactions that may occur at the cathode of a flow battery by using a combination of (1) a redox catalyst, wherein and said catalyst may be soluble or insoluble (i.e. solid) in the liquid electrolyte; plus, (2) a redox mediator that transfers electrons and protons by oxidation/reduction reactions, wherein said insoluble redox catalyst is not in direct contact with the cathode electrode and said insoluble redox catalyst may be an organometallic complex, such as a metal macrocycle or chelate complex, with one or more metals, including W, Fe, Co, Mn, Mo, V, Ru, Cu, or Ag attached to said alumina pellets, wherein said organometallic complex may be said metal macrocycle or said chelate complex, as provided supra, but does not expressly teach the newly added limitation “a nitrogen-doped carbon support (an M-N-C catalyst)” heterogeneous redox catalyst comprising one or more non-Pt transition metals on attached to a solid support.”
However, Nie teaches non-precious metal-based ORR electrocatalyst has been stimulated extensively by the recent push for the commercialization of various energy conversion systems, wherein one of the most promising non-precious metal electrocatalysts for ORR is transition metal–nitrogen–carbon (M–N–C) materials (M = Co, Fe, Ni, Mn, etc.), which have gained increasing attention due to their promising catalytic activity displayed towards the ORR, along with the utilization of abundant, inexpensive precursor materials, noting an example includes metal phthalocyanines featuring a metal–N4 center are able to catalyze ORR under acidic conditions, providing encouraging progress in recent years to immobilizing the metal–N complex (mainly Fe–N) and also to improve its catalytic performance (p.2170).
As a result, it would have been obvious to substitute said insoluble redox catalyst, which are attached to said aluminum oxide pellets, with said M-N-C materials, since Nie teaches it has promising catalytic activity and/or can be produced from abundant, inexpensive precursor materials, further noting that an example includes metal phthalocyanines that may be immobilized, reading on said “a heterogeneous redox catalyst comprising one or more non-Pt transition metals on attached to a solid support.”
Still regarding previously amended claim 3, Stahl as modified teaches the cathode half-cell of claim 1, wherein Stahl teaches said liquid electrolyte includes an acid, such as 2SO4, so would be acidic (e.g. supra), reading on the previously amended limitation “the electrolyte solution is acidic.”
Still regarding previously amended claims 4 and 29 plus claim 30, Stahl as modified teaches the cathode half-cell of claim 1, wherein Stahl teaches said liquid electrolyte includes said redox mediator therein, said redox mediator capable of transferring protons and electrons by oxidation/reduction reactions, wherein the reduced form of the redox mediator may be a substituted dihydroxybenzene, or a substituted hydroxylamine, such as 1,2-dihydroxybenzene (a catechol) or a 1,4-dihydroxybenzene (a hydroquinone) (e.g. supra), alternatively wherein said 1,2-dihydroxybenzene and 1,4-dihydroxybenzene and un-reduced forms thereof are expected to be “soluble” in said liquid electrolyte since Stahl teaches a substantially identical composition, e.g. MPEP § 2112.01(II), reading on the previously amended limitation “the soluble redox mediator comprising at least one carbon atom and that is capable of transferring or accepting electrons and protons while undergoing reduction or oxidation” (claim 4); the previously amended limitation “the reduced form of the soluble redox mediator is selected from the group consisting of a substituted dihydroxybenzene and a substituted hydroxylamine” (claim 29); plus, “the substituted dihydroxybenzene is a substituted 1,2-dihydroxybenzene or a substituted 1,4-dihydroxybenzene” (claim 30).
Still regarding claims 5-6, Stahl as modified teaches the cathode half-cell of claim 1, wherein Nie teaches one of the most promising non-precious metal electrocatalysts for ORR is transition metal–nitrogen–carbon (M–N–C) materials, wherein the metal may be Co, Fe, Ni, Mn, etc. (e.g. supra), reading on the one or more non-Pt transition metals include one or more first-row transition metals” (claim 5) and “the one or more non-Pt 
Still regarding claim 7, Stahl as modified teaches the cathode half-cell of claim 1, wherein said insoluble redox catalyst may be supported on said alumina pellets (e.g. supra), wherein alumina is aluminum oxide, reading on “the solid support comprises a carbon-based material, silica, a metal oxide, a chalcogenide, a nitride, an oxynitride, a carbide, or a boride.”
Still regarding newly amended claim 14, Stahl as modified teaches the cathode half-cell of claim 3, wherein said insoluble redox catalyst may be supported on said alumina pellets and said redox catalyst may be metal–nitrogen–carbon (M–N–C) materials (e.g. supra), noting the process limitation “the nitrogen-doped solid support comprises one or more nitrogen-containing precursors deposited on the solid support alongside the one or more non-Pt transition metals” does not patentably distinguish the instant invention, e.g. MPEP § 2113.
Still regarding claim 20, Stahl as modified teaches the cathode half-cell of claim 1, wherein Stahl further teaches said alumina pellets, on which said insoluble redox catalyst is supported, are located in a reactor in order to regenerate spent redox mediator, which is eventually returned to said half-cell (e.g. ¶¶ 0022 and 65).
As a result, it would have been obvious to a person of ordinary skill in the art to further incorporate the reactor in which said alumina pellets, on which said insoluble redox catalyst is supported, in order to regenerate spent redox mediator, reading on reactor that is separated from the cathode electrode within which the heterogeneous redox catalyst is located.”

Still regarding independent claim 35, Stahl as modified teaches said flow battery including said cathode half-cell (e.g. supra), wherein Stahl further teaches said battery includes an anode half-cell, wherein said anode half-cell is understood to include an electrode in order to facilitate the electrochemical reaction of said cell (e.g. ¶¶ 0004 and 25, and 28), reading on “electrochemical cell comprising the cathode half-cell of claim 1 and an anode half-cell comprising an anode electrode.”

Regarding newly amended claim 13, which has been amended to depend from newly added independent claim 50, Stahl and Nie are applied provided supra, reading on “the heterogeneous redox catalyst comprises one or more non-Pt transition metals on a nitrogen-doped carbon support (an M-N-C catalyst).”
Response to Arguments
Applicant's arguments filed in the March 15, 2021 after-final filing have been fully considered but they are not persuasive.
In response, the examiner incorporates by reference the response provided in the March 22, 20211 advisory action.
Further, the examiner respectfully refers supra, noting that the Stahl primary reference as newly applied includes a broad disclosure that includes said redox catalyst may be an .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knuckey et al (US 2014/0004391);
Knuckey et al (US 2012/0231363);
Creeth et al (US 2012/0107702);
Knuckey et al (US 2011/0091746); and,
Knuckey et al (US 2011/0014532).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723